Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Statement of Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-9 are allowed because the Prior Art failed to teach that in a case where the abnormal discharge detection circuit detects the abnormal discharge, the controller is configured to: not permit printing in a case where the life count value read from the drum cartridge memory is equal to or more than a first reference value and a number of abnormal discharges which is included in the discharge history information read from the drum cartridge memory is equal to or more than a particular threshold value; or permit printing in a case where the life count value read from the drum cartridge memory is equal to or more than the first reference value and the number of abnormal discharges which is included in the discharge history information read from the drum cartridge memory is less than the particular threshold value in combination with remaining limitations of claims 1-9.
Claims 10-19 are allowed because the Prior Art failed to teach:  a reading process of reading a first detected voltage from the main memory when occurrence of the abnormal discharge is detected, the first detected voltage being detected at the charger just before the occurrence of the abnormal discharge is detected; a calculating process of calculating, based on the first detected voltage, a reference voltage being lower than the first detected voltage and storing an executed number of a test voltage application in 
Claims 20-27 are allowed because the Prior Art failed to teach: that when occurrence of the abnormal discharge is detected by the abnormal discharge detection circuit, an abnormal discharge flag generation process of storing an abnormal discharge flag in the drum cartridge memory; after storing the abnormal discharge flag in the drum cartridge memory, a test voltage applying process of causing the voltage applying circuit to apply a test voltage to the charger; a voltage determination process of determining whether or not a detected voltage detected at the charger when the test voltage was applied to the charger is equal to or lower than a particular reference voltage; and in a case where it is determined in the voltage determination process that the detected voltage detected at the charger when the test voltage is applied to the charger is equal to or lower than the 


Conclusion
Murakami (US 2009/ 0060535) is the closest Prior Art. Murakami discloses a photosensitive drum, a charger, a voltage applying circuit to apply voltage to the charger, an abnormal discharge detection circuit that detects the abnormal discharge and a control that sets abnormal discharge detection flag. However, Murakami do not teach combinations stated in the Examiner's Statement of Reason for Allowance
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR VERBITSKY whose telephone number is (571)272-0962.  The examiner can normally be reached on Mon-Thu 8:30-1, 2:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571 272 1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/VICTOR VERBITSKY/
Primary Examiner, Art Unit 2852